NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



WILLIAM PATRICK RUSSELL,                 )
                                         )
             Appellant,                  )
                                         )
v.                                       )          Case No. 2D18-187
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 1, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Michael Ufferman of Michael Ufferman
Law Firm, P.A., Tallahassee,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and ATKINSON, JJ., Concur.